An action under the Red-light Abatement Act. The plaintiff had judgment in the trial court and the defendants appeal.
[1] It is urged in support of a reversal that the complaint does not charge the commission of any specific acts
constituting the alleged nuisance. The complaint alleges, however, that the premises "were and now are used for the purposes of lewdness, assignation, and prostitution, and upon said premises acts of lewdness, assignation, and prostitution were held and did occur and said premises were and now are a nuisance." These allegations are sufficient within the purview of the act.
[2] The second point is that the evidence is insufficient to sustain the findings and judgment in that it rests upon the "testimony of a hired, tricky reformer, etc." While the evidence presents the usual characteristics of this class of actions, it cannot be said that the testimony of the chief witness for the prosecution is inherently or otherwise improbable. It presents a straightforward story, abundantly sufficient, if true, to justify a decree against the defendants. It was peculiarly the province of the trial court to weigh its credibility, and we are satisfied with the conclusions at which it arrived. There is no other point in the case.
The judgment is affirmed.
Hart, J., and Burnett, J., concurred. *Page 191